
	

114 HCON 98 IH: Expressing the sense of the Congress that homelessness in America should be eliminated.
U.S. House of Representatives
2015-11-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		1st Session
		H. CON. RES. 98
		IN THE HOUSE OF REPRESENTATIVES
		
			November 19, 2015
			Ms. Adams (for herself, Mr. Conyers, Ms. Norton, Mr. Danny K. Davis of Illinois, Ms. Brown of Florida, Mr. Richmond, Mr. Grijalva, Ms. Clarke of New York, Mrs. Beatty, and Mr. Hastings) submitted the following concurrent resolution; which was referred to the Committee on Financial Services, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		CONCURRENT RESOLUTION
		Expressing the sense of the Congress that homelessness in America should be eliminated.
	
	
 Whereas on any given night, more than half a million Americans are sleeping in places not meant for human habitation, or in temporary shelters or programs for homeless persons;
 Whereas nearly all Americans who are experiencing homelessness are involuntary homeless, meaning that they do not want to be homeless, are likely to be in financial crisis, and are in desperate need of affordable work force housing;
 Whereas among persons experiencing homelessness, there is a large overrepresentation of vulnerable people, including young children, youth who have been abandoned by their parents, veterans and other Americans with severe disabilities, and women who have been subject to domestic violence;
 Whereas according to the National Coalition for the Homeless, the rise in homelessness over the past 35 years is due to a growing shortage of affordable rental housing and a simultaneous increase in poverty and unemployment;
 Whereas according to the National Low Income Housing Coalition, most cities across the country have long waiting lists for public housing and apartments subsidized under the rental assistance program under section 8 of the United States Housing Act of 1937, due to insufficient Federal funding;
 Whereas according to the Housing Commission of the Bipartisan Policy Center, 7.5 million households with extremely low incomes—which is 69 percent of such households—receive no rental assistance whatsoever from Federal programs;
 Whereas according to the National Coalition for the Homeless, a lack of affordable housing and the limited scale of housing assistance programs have contributed to the current housing crisis and homelessness, with 10.2 million extremely low-income renters and just 31 affordable and available units for every 100 extremely low-income renter households;
 Whereas homeless families with children constituted approximately 36 percent of the homeless population as of January 2013, and the number of families experiencing homelessness decreased by an estimated 7 percent since 2012;
 Whereas according to the Urban Institute of Washington, DC, 29 percent of adults in homeless families are employed;
 Whereas homeless families are under considerable stress, move frequently, and experience difficult living situations, such as overcrowded shelters or the apartments of relatives and friends;
 Whereas according to The National Center on Family Homelessness, 71 percent of families experiencing homelessness are headed by females and over 92 percent of homeless mothers have experienced severe physical or sexual abuse during their lifetimes;
 Whereas according to Service and Housing Interventions for Families in Transition, the majority of homeless mothers also reported major depressive symptoms;
 Whereas according to a 2006 report by the United States Conference of Mayors, 55 percent of the cities surveyed reported that homeless families may have to break up in order to be sheltered and, according to the Child Welfare League of America, at least 30 percent of children in foster care could return to their home if their parents had housing;
 Whereas according to Doorways For Women and Families, homeless children between the ages of 6 and 17 years of age struggle with high rates of mental health problems, and 47 percent have problems with anxiety, depression, or withdrawal compared to 18 percent of other school age children;
 Whereas according to Doorways For Women and Families, homeless children get sick twice as often as other children, have twice as many ear infections, 4 times more asthma attacks, 5 times more stomach problems, experience higher rates of obesity, have twice as many hospitalizations, and go hungry twice as often as other children; and homeless children are four times more likely to have developmental delays, twice as likely to have learning disabilities, and twice as likely to repeat a grade;
 Whereas the National Alliance to End Homelessness projects a 33-percent increase over the next decade in elderly people who are homeless, increasing the number of homeless persons over the age of 62 from the current estimate of 44,172 to 58,772;
 Whereas according to the National Coalition for the Homeless, older adults living in poverty are a forgotten population, who are now forced to grow old in the streets and in shelters due to the dramatic increase in poverty over the last several years;
 Whereas there are tens of thousands of homeless Americans who are severely mentally and physically challenged and are forced to live in cars, in the streets, temporarily in other people’s homes, in expensive hotels, on downtown benches or grates, or in homeless shelters because of long-term unemployment, insufficient Social Security Disability Insurance (SSDI) benefits needed to cover the costs of increasing private sector rents, or frequent denials of SSDI claims due to stringent eligibility requirements;
 Whereas due to the affordable housing crisis, mental health centers across the Nation are forced to release patients with limited or no access to affordable housing, creating a costly and needless “revolving door” cycle of repeated hospitalizations, arrests, incarceration, and the flooding of our already overcrowded emergency rooms;
 Whereas due to the current affordable housing crisis, mental health centers across the Nation are forced to release patients with limited or no access to affordable housing, creating a costly and needless revolving door cycle of repeated hospitalizations, arrests, incarceration, and the flooding of already overcrowded emergency rooms;
 Whereas thousands of caring families across the Nation often lack the requisite training, or the resources needed, to provide loving care for homeless mentally ill family members; and providing housing for an untreated and unsupervised homeless mentally ill family member or friend can result in undue financial pressures, debt, and extremely dangerous life threatening situations;
 Whereas although the United States has been highly successful in dramatically reducing the numbers of homeless veterans and people experiencing chronic homelessness, there are still tens of thousands of veterans who remain homeless, or who suffer severe emotional disorders and injuries, who are in urgent need of affordable housing;
 Whereas the United States is one of the wealthiest industrialized nations in the world, with a gross domestic product of $16.8 trillion in 2013 and more than enough resources to provide quality, decent, and affordable housing for all Americans who are currently in need of housing;
 Whereas the success of communities using a strong housing first approach to sharply reduce homelessness among veterans and others demonstrates that homelessness is in fact a solvable problem;
 Whereas the United States needs to institute a housing first policy that includes linking housing with supportive services for those with special needs, providing community living opportunities, and making affordable rental apartments and homes available for all families, women, and children;
 Whereas there are cities and towns across our Nation where local housing authorities, community development corporations, nonprofit housing organizations, such as Habitat For Humanity, the Local Initiatives Support Coalition, the Enterprise Foundation, and private real estate developers have created scores of affordable and high quality apartments for low-income families and individuals;
 Whereas according to the Department of Housing and Urban Development, the Low-Income Housing Tax Credit program (LIHTC) is the most important resource for creating affordable housing in the United States today; the LIHTC program helped spur the development of 39,094 multifamily housing projects, and almost 2,458,000 housing units placed in service between 1987 and 2012;
 Whereas the recent collapse of the residential housing market has resulted in an unemployment rate in the construction industry of approximately 17 percent over the last several years; and according to the National Low Income Housing Coalition, every $10,000,000,000 dollars spent through the National Housing Trust Fund will create 122,000 new jobs in the construction trades and 30,000 new ongoing jobs in the operation of the rental housing;
 Whereas one of the most effective ways to end the revolving door cycle of homelessness is by creating jobs, so Americans can avoid becoming homeless or expedite getting out of homelessness; and
 Whereas Federal programs that expand affordable housing opportunities for persons experiencing homelessness should strongly encourage program participants to look for work in a timely and reasonable manner, or engage in community service, if they are capable of doing so: Now, therefore, be it
		
	
 That it is the sense of the Congress that— (1)given the severe emotional, health, safety, and financial harm that results from being homeless, the Congress should without further day establish as a goal to eliminate homelessness, by 2020 or as soon as possible, for families, women, children, veterans, and those with severe mental and physical challenges;
 (2)the Federal Government should, to the maximum extent possible, dramatically expand funding for the rental housing voucher program under section 8 of the United States Housing Act of 1937, the Community Development Block Grant program, the HOME Investment Partnerships program, the McKinney-Vento Homeless Assistance program, and the Low-Income Housing Tax Credit program, to allow municipalities and public housing agencies to partner with nonprofit and for-profit housing developers to renovate, construct, and provide affordable housing for all homeless families, women, children; seniors, and the mentally and physically challenged—while creating good-paying jobs for unemployed homeless people and residents who have the skills needed to construct or renovate housing;
 (3)legislation should be enacted that provides substantial additional funding to the National Housing Trust Fund, for example, as provided in the Housing Finance Reform and Taxpayer Protection Act of 2013, S. 1217, as reported in the 113th Congress;
 (4)the Federal Government should immediately increase funding for effective job training, child care, apprenticeship opportunities, and local direct hiring job programs—especially for unemployed homeless young adults; and
 (5)the Federal Government should move away from a shelter first housing policy and instead promote a housing first policy that includes linking housing with supportive services for persons with special needs, and providing permanent housing connected to employment, transportation, and job training programs for American families and individuals who are capable and ready to become tax-paying members of the economic mainstream.
			
